Citation Nr: 1821581	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent from February 25, 2010 through September 18, 2017 for arthritis of the right knee, status post arthrotomy, with residual scar.

2.  Entitlement to a rating higher than 30 percent from November 1, 2018 forward for residuals of a right knee total knee replacement.

3.  Entitlement to a rating higher than 20 percent for right knee instability from September 30, 2015 through September 18, 2017, to include whether a separate rating for instability is warranted prior to September 30, 2015 or after November 1, 2018. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case in May 2016. 

A March 2017 rating decision assigned a separate 20 percent rating for instability of the right knee effective September 30, 2015. 

In a March 2018 rating decision, the RO assigned a 100 percent rating for a total right knee replacement effective September 19, 2017 through October 31, 2018.  It has assigned a 30 percent rating from November 1, 2018 forward, discontinuing the separate 20 percent rating for instability of the knee as of that date.  

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A 100 percent rating has been assigned the Veteran's total right knee replacement from September 19, 2017 until November 1, 2018.  Because the total rating will be in effect for some time to come, and since it is presumed that the Veteran is still recovering, a VA examination would be premature at this juncture.  However, as stated in the February 2018 appellate brief, the January 2017 VA examination report does not comply with recent case law regarding range-of-motion testing and how an examiner is to address additional loss of function during flare-ups.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Thus, for the purpose of evaluating the Veteran's right knee arthritis prior to September 19, 2017, the examiner who performed the January 2017 VA examination should, to the extent possible, provide an addendum opinion with the information required under Correia and Sharp based on the prior examination findings and review of the treatment records.  

As soon as reasonably possible following discontinuance of the 100 percent rating on November 1, 2018, the AOJ should arrange for a new VA examination to determine whether a rating higher than 30 percent may be assigned for any residuals of the total knee replacement, to include a separate rating for instability of the knee.  

Accordingly, the case is REMANDED for the following action:

1. Request a supplemental opinion from the VA examiner who performed the January 2017 VA examination, as specified below.  (An examination should not be performed.)  If an opinion cannot be obtained from that examiner within a reasonable time frame, the opinion may be rendered by a different medical professional. 

Based on the January 2017 VA examination results and review of the treatment records, the examiner is asked to address the following:

A. Whether the range-of-motion testing results would be improved or worsened on passive range-of-motion testing.  If worse than what was recorded in the examination report, the examiner should provide estimated results, to the extent possible.  
B. Clarify whether the range-of-motion testing involved weight-bearing, and state whether the results would be worse if conducted in weight-bearing or vice versa.  If the results would have been worse than what was recorded in the examination report, the examiner should provide estimated results, to the extent possible. 
C. Describe the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  The examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide such an estimate, the examiner must explain why the available information, including the Veteran's own statements, is not sufficient for that purpose.

2. As soon as reasonably possible after November 1, 2018, and after ensuring that the Veteran's updated VA treatment records have been obtained, arrange for a new VA examination of the Veteran's right knee to assess the severity of any residuals of the total knee replacement.  

3.  Then, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



